SCHWAB, C. J.,
specially concurring.
I agree with the result on the sole basis that I believe the indictment charges first degree theft.
I disagree with the implication that first degree theft and second degree theft are a single offense, and the further implication that it is proper to charge both first degree theft and second degree theft in a single count. An "offense” is defined by statute:
"An offense is conduct for which a sentence to a term of imprisonment or to a fine is provided by any law of this state * * ORS 161.505.
Two different laws of this state define different conduct for which different terms of imprisonment are provided: ORS 164.055 defines first degree theft; ORS 164.045 defines second degree theft. Clearly these are two different offenses.
*394These two different offenses are two different crimes under ORS 161.515:
"(1) A crime is an offense for which a sentence of imprisonment is authorized.
"(2) A crime is either a felony or a misdemeanor.”
It follows, I believe, that under the requirement of ORS 132.560 that only one crime be alleged in a single charge that, if the state wishes to charge first degree theft and second degree theft in the alternative, it must do so in separate counts.